Title: Session of Virginia Council of State, 2 July 1778
From: Virginia Council of State
To: 



Thursday July 2d 1778.


present
His Excellency
Dudley DiggesDavid Jameson &
Nathaniel HarrisonJames Madison jun.
Esquires

It being represented to the Board that Doubts have arisen concerning the extent of the privilege granted to the Officers and Soldiers raised in this State of being supplied with Goods from the public Stores at the reduced prices—They do advise the Governor to direct the Commissary of Stores in this City and the Agent appointed to issue Necessaries to Virginia’s Quota of Troops in the grand army, not to furnish Goods at the said prices to Commissaries Contractors or Waggon-Masters or any others retaining to the Army whose Salaries are not Limited or ascertained by Law, it being presumed that such persons have provided an adequate reward for their Services in their respective Contracts and consequently do not come within the intention of the Law.
And the Board considering the great confusion and abuses that might result from the Commissary of Stores selling Goods at ye reduced prices to the Troops without any regulation as to the Time of applying and the quantity to be taken, do Advise the Governor to Instruct Mr Armistead not to issue any Goods to the Officers or Soldiers unless their Wants be certified in a Necessary Roll, specifying the name and wants of each Individual, by the Commander in chief of the State Troops for the time being, at each Station, which Roll the Governor is further advised to direct the Commanders in chief aforesaid to provide once a Month as soon as may be after the Day on which the Troops receive their Monthly pay And his Excellency orders accordingly.
Adjourned till tomorrow 10 oClock
Signed  Dudley Digges
Nathl Harrison
David Jameson
James Madison Jun
 